DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarrell et al (US 2012/0062123).
4. 	As to claim 1, Jarrell et al disclose (fig. 5) a remote illumination and detection method comprising, generating a detection message (message, sensing data) when motion (proximity activities) is detected (detected) by a detector (motion sensor), wherein the detector (motion sensor), (paragraphs [0052], [0054]) includes (fig. 1) a first wireless communications module (120a); wirelessly transmitting (wireless communication paths 125), (paragraphs [0020]) the detection message (message) to a remote sensing device (transmitter & receiver) that includes a camera (charge-coupled device, image sensor) having a field of view (proximity to light assembly 120a), (paragraphs [0039], [0054]) and (fig. 1) a second wireless communications module (120b) that communicates (communicates) with the first wireless communications module (120a), (paragraphs [0020], [0025]-[0026]); (LED) generating an illumination instruction (instruction) to illuminate (lighting profile, light intensities, illumination, bright), (paragraph [0021]) an area within the field of view (proximity to light assembly 120a) of the remote sensing 
5. 	As to claim 2, Jarrell et al disclose (fig. 5) the remote illumination and detection method further comprising, housing the detector (motion sensor) and the illuminator (LED, illuminator) in an illumination and detection node (530) that share a same housing (120a light assembly housing), (paragraphs ) in which the first wireless communication module (120a) and the third wireless communications (wireless communication path 125) are a same wireless communication module (120a); wirelessly communicating (via wireless communication path 125) the detection message (message, sensing data) from the illumination and detection node (540) to the remote sensing device (transmitter & receiver); (LED) illuminating the area (proximity to street light assemblies 120) near the illuminator (LED) when the illumination instruction (light profile instruction) communicated by the remote sensing device (transmitter & receiver) is received by 
6. 	As to clam 3, Jarrell et al disclose (fig. 5) the remote illumination and detection method further comprising housing the illuminator (LED) in a remote illuminator node (540) that illuminates (lighting profile, light intensities, illumination, bright) the area (proximity to lighting assembly 120) near the illuminator (LED), when the illumination instruction (instruction) generated by the remote sensing device (transmitter & receiver) is received by the remote illuminator node (540), (paragraphs [0021]-[0022], [0051]-[0052], [0055]-[0056]).
7. 	As to claim 4, Jarrell et al disclose (fig. 5) the remote illumination and detection method further comprising, housing the detector (motion sensor) in a remote detection node (510) that includes the detector (motion sensor) that detects motion (detected activity) in the field of view (proximity to light assembly 120) and generates the detection message (message), when motion is detected (detected activity), (paragraphs [0051]-[0052]); wirelessly communicating (via 125), (paragraph [0020], [0030]) the detection message (message) to the remote sensing device (510); and illuminating the area (proximity to light assembly 120) near the illuminator (LED) when the detection message (message) generated by the remote detection node (510) is received by the remote sensing device (transmitter & receiver), which then communicates (communicates) the illumination instruction (light profile instruction) to a remote illuminator node (540), (paragraphs [0055]-[0056]). 
8. 	As to claim 5, Jarrell et al disclose (fig. 5) the remote illumination and detection method wherein the illuminator (LED) includes visible LED output (light), (paragraphs [0055]-[0056]).

10. 	As to claim 7, Jarrell et al disclose (fig. 5) the remote illumination and detection method further comprising charging (power) the battery (batteries) with a solar panel (solar) electrically coupled to the battery (batteries), (paragraph [0058]).
11. 	As to claim 8, Jarrell disclose (fig. 5) a remote illumination and detection node (530) comprising, an illumination housing (light assembly 120); a wireless network interface module (520, 580) configured to be communicatively coupled to a remote sensing device (transmitter & receiver), (paragraphs [0051]-[0056]) that further includes a camera (charge-coupled device, image sensor) having a field of view (proximity to light assembly 120); (paragraph [0039]) a detector (motion sensor) configured to detect motion (detected activity) in the field of view (proximity to light assembly 120); a processor (140) configured to transmit a detection message (message) to the remote sensing device (transmitter & receiver), when motion (detected activity) is detected by the detector (motion sensor); an illuminator (LED) operatively coupled to the processor (140), wherein the illuminator (LED) is configured to illuminate (lighting profile, light intensities, illumination, bright) a nearby area (proximal to light assembly 120) when the processor (140) receives an illumination instruction (light profile instruction) to illuminate the nearby area within the field of view (proximal to light assembly 120) from the remote sensing device (transmitter & receiver), (paragraphs [0020]-[0026], [0054]-[0056]); and a battery (batteries) configured to power (power) the illuminator (LED), the processor (140), the detector (motion sensor) and the wireless network interface module (modules of figure 5), (paragraph [0058]).

13. 	As to claim 10, Jarrell et al disclose (fig. 5) the remote illumination and detection node (530) wherein the remote sensing device (510) includes a wireless communication module (520, 580) that wirelessly communicates (via 125) with the passive illumination node (540), (paragraphs [0020], [0051]-[0052]).
14. 	As to claim 11, Jarrell et al disclose (fig. 5) the remote illumination and detection node (530) wherein the detector (motion sensor) includes an infrared detector (passive infrared sensor), (paragraphs [0034], [0051]).
15. 	As to claim 12, Jarrell et al disclose (fig. 5) the remote illumination and detection node (530) wherein the illuminator (LED) includes visible LED output (light), (paragraphs [0055]- [0056]).
16. 	As to claim 13, Jarrell et al disclose (fig. 5) the remote illumination and detection node (530) further comprising a solar panel (solar) electrically coupled to the battery (batteries), wherein the solar panel (solar) charges (power) the battery (batteries), (paragraph [0058]).
17. 	As to claim 14, Jarrell et al disclose (fig. 5) a remote illumination system (120) comprising, a remote detector (motion sensor) configured to detect motion (sensed activities) and communicate (communicate) a detection message (message) with a wireless communication protocol (via 125), when motion (activity) is detected (sensed); a remote sensing device (transmitter & receiver) communicatively coupled to the remote detector (motion sensor) which applies the wireless communication protocol (via 125), (paragraphs [0020], [0030]) wherein the remote sensing device (transmitter & receiver) includes a camera (charge-coupled device, image 
18. 	As to claim 15, Jarrell et al disclose (fig. 5) the remote illumination system (120a) wherein the remote detector (motion sensor) includes an infrared detector (passive infrared sensor), (paragraph [0034]-[0035], [0051]-[0052]).
19. 	As to claim 16, Jarrell et al disclose (fig. 5) the remote illumination system (120a) wherein the remote illuminator node (540) includes visible LED output (light), (paragraphs [0051], [0055]-[0056]).

21. 	As to claim 18, Jarrell et al disclose (fig. 5) a remote illumination system (120) comprising, a remote illuminator (LED) that illuminates (lighting profile, light intensities, illumination, bright) an area near the remote illuminator (LED) when the remote illuminator (LED) receives an illumination message (message), (paragraphs [0054]-[0056]); a remote sensing device (transmitter & receiver) communicatively coupled to the remote illuminator node (540), wherein the remote sensing device (transmitter & receiver), (paragraphs [0051], [0054]-[0056]) includes a camera (charge-coupled device, image sensor) having a field of view (proximity to light assembly 120), (paragraph [0039]) and a remote sensing wireless communications module (520); a remote detection node (510) that includes, a remote detection node housing (light assembly 120); a wireless network interface module (580) configured to be communicatively coupled to the remote sensing device (transmitter, receiver), (paragraphs [0051-[0052], [0054]); a detector (motion sensor) operatively coupled to a processor (140), the detector (motion sensor) configured to detect motion (detected activity, sensed activity) in the field of view (proximity to lighting assembly 120) and generate a detection message (message), when motion (activity) is detected (detected, sensed); the processor (140) operatively coupled to the detector (motion sensor), wherein the processor (140) is configured to transmit the detection message (message) that is communicated wirelessly (via 125) to the remote sensing device (transmitter & receiver), (paragraphs [0051]-[0052]); a battery (batteries) configured to power (power) the detector (motion sensor), the processor (140) and the wireless network interface module (580), (paragraph [0058]); and the remote illuminator (LED) configured to illuminate 
22. 	As to claim 19, Jarrell et al disclose (fig. 5) the remote illumination system (120) wherein the remote illuminator (LED) includes a visible LED (LED) output (light), (paragraphs [0055]-[0056]).
23. 	As to claim 20, Jarrell et al disclose (fig. 5) the remote illumination system (120) wherein the remote detection node (510) includes an infrared detector (passive infrared sensor), (paragraphs [0034]-[0035]).
24. 	As to claim 21, Jarrell et al disclose (fig. 5) the remote illumination system (120) further comprising a solar panel (solar) electrically coupled to the battery (batteries), wherein the solar panel (solar) charges (power) the battery (batteries), (paragraph [0058]).
Conclusion
25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878